Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8066576 to Threlkel.
Regarding claims 1 and 8, Threlkel discloses an amusement ride vehicle comprising: a main chassis configured to ride on a track, the main chassis 18 comprising a frame (98, 102) projecting away from the track (as evident from Fig. 15), the frame having a proximal portion (portion extending perpendicular to the track substantially including 98) and a distal portion 102, wherein the distal portion is further from the track than the proximal portion (as evident from Fig. 15); a passenger chassis 54 with one or more passenger seats (as evident from Fig. 15); and a hub 104 rotatably coupling the passenger chassis to the distal portion of the frame at only a single rotatable connection point (as evident from Fig. 15), wherein the hub and the frame are entirely behind the one or more passenger seats (as evident from Fig. 15), wherein the passenger chassis is mounted to face forward with respect to a direction of travel of the main chassis (as evident from Fig. 15), wherein the hub allows the passenger chassis to rotate in a direction approximately orthogonal relative to the direction of travel of the main chassis around a single axis of lateral rotation that is approximately aligned with the direction of travel of the main chassis (as evident from Fig. 15; also see, e.g. col. 7, lines 50-54), wherein the single axis extends through the one or more passenger seats (as evident from Fig. 15), and wherein the passenger chassis rotation is substantially due to centrifugal force as the main chassis travels along the track (e.g. see col. 6, ln 35-39).
Regarding claims 3 and 10, Threlkel discloses the amusement ride vehicle of claim 1, wherein the hub is configured to dampen rotation of the passenger chassis (col. 6, ln 37-39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Threlkel.

Regarding claims 2 and 9, Threlkel discloses the amusement ride vehicle of claim 1, but does not expressly indicate that for the embodiment of Fig. 15, the passenger chassis rotates via the hub to maintain a vertical sitting position as the track changes an orientation of the main chassis. However, Threlkel provides a feature of the user controlling rotation (e.g. col. 8, ln 31-36) and a track that changes orientation (e.g. Fig. 1). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of minimizing the “extremeness” of the ride and maintaining normal orientation (e.g. col. 8, ln 31-36).
Regarding claims 7 and 14, Threlkel discloses the amusement ride vehicle of claim 1, but does not expressly disclose that for the embodiment of Fig. 15 that the hub is configured to allow the passenger chassis to perform a full lateral rotation relative to the main chassis. However, such is disclosed for other embodiments (e.g. see col. 7, ln 5-8). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing rider entertainment and variety of entertainment options. 

Claim(s) 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Threlkel in view of US 20150283468 to Snyder et al. (“Snyder”).
Regarding claims 6 and 13, Threlkel discloses the amusement ride vehicle of claim 3, but does not disclose that the hub uses eddy currents to dampen rotation of the passenger chassis. Snyder discloses such (see [0028], ln 14-16 describing eddy currents). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing rider comfort by reducing sudden jerking movements upon stopping and thus using a softer stop feature. 

Claim(s) 15, 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Threlkel in view of US 6220171 to Hettema et al. (“Hettema”)
Regarding claim 15, Threlkel discloses amusement ride vehicle comprising: a main chassis 18 configured to ride on a track (as evident from Fig. 15), the main chassis comprising a frame (98, 102) projecting away from the track (as evident from Fig. 15), the frame having a proximal portion (portion extending perpendicular to the track substantially including 98) and a distal portion 102, wherein the distal portion is further from the track than the proximal portion (as evident from Fig. 15); a passenger chassis 54 with one or more passenger seats (as evident from Fig. 15); and a hub 104 rotatably coupling the passenger chassis to the distal portion of the frame at only a single rotatable connection point (as evident from Fig. 15), wherein the hub and the frame are entirely behind the one or more passenger seats (as evident from Fig. 15), wherein the passenger chassis is mounted to face forward with respect to a direction of travel of the main chassis (as evident from Fig. 15), wherein the hub allows the passenger chassis to rotate in a direction approximately orthogonal relative to the direction of travel of the main chassis around a single axis of lateral rotation that is approximately aligned with the direction of travel of the main chassis (as evident from Fig. 15; also see, e.g. col. 7, lines 50-54), wherein the single axis extends through the one or more passenger seats (as evident from Fig. 15), wherein the passenger chassis rotation is substantially due to centrifugal force as the main chassis travels along the track (e.g. see col. 6, ln 35-39), 
wherein the amusement ride vehicle is configured to rotatably transition to and from a default position for loading passengers (wherein the default position is the position for loading passengers) but Threlkel does not disclose that, wherein, in the default position, the main chassis is positioned on top of the track, the frame vertically extends from the track, the passenger chassis disposed above the track and the main chassis, and the passenger seats are oriented in a vertical sitting position. Hettema discloses a passenger chassis mounted above a track (e.g. see Fig. 6 A). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing wheel stress relative to a suspended coaster. 

Regarding claim 16, Threlkel in view of Hettema discloses the amusement ride vehicle of claim 15, but does not expressly indicate that for the embodiment of Fig. 15, the passenger chassis rotates via the hub to maintain a vertical sitting position as the track changes an orientation of the main chassis. However, Threlkel provides a feature of the user controlling rotation (e.g. col. 8, ln 31-36) and a track that changes orientation (Fig. 1). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of minimizing the “extremeness” of the ride and maintaining normal orientation (e.g. col. 8, ln 31-36).

Regarding claim 17, Threlkel in view of Hettema discloses the amusement ride vehicle of claim 15, wherein the hub is configured to dampen rotation of the passenger chassis (col. 6, ln 37-39).

Regarding claim 21, Threlkel in view of Hettema discloses the amusement ride vehicle of claim 15, but does not expressly disclose that for the embodiment of Fig. 15, the hub is configured to allow the passenger chassis to perform a full lateral rotation relative to the main chassis. However, such is disclosed for other embodiments (e.g. see col. 7, ln 5-8). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing rider entertainment and variety of entertainment options. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Threlkel in view of Hettema and Snyder.

Regarding claim 20, Threlkel in view of Hettema discloses the amusement ride vehicle of claim 17, but does not disclose that the hub uses eddy currents to dampen rotation of the passenger chassis. Snyder discloses such (see [0028], ln 14-16 describing eddy currents). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing rider comfort by reducing sudden jerking movements upon stopping and thus using a softer stop feature. 

Allowable Subject Matter
Claims 4-5, 11-12, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: While Snyder discloses a fin and magnet relationship similar to what is set forth in the claims noted above (e.g. Snyder, Fig. 3), the track is not spaced apart from the passenger chassis to the great extent as such is in the case of Threlkel. Therefore, to take the structure of Snyder and combine it with the structure of Threlkel would result in a substantial reconfiguration of Threlkel and be the product of impermissible hindsight. 
Prior Art: US 109446295 was submitted by a third party. The structure of Figure 14 represents a ride with an arm extending from a proximate portion. Among other things, the rotational axis of this reference does not extend through one or more passenger seats as expressly recited in each independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617